Citation Nr: 1131012	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  03-14 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disability with lower left extremity symptoms.

2.  Entitlement to a compensable rating for a scar, post surgical, removal of cyst from buttock.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1949 to May 1954.  Although the only form DD-214 in the claims file lists service dates as between February 1952 and May 1954, other records (including the Veteran's entrance examination) indicate that service began in January 1949.

These matters come to the Board of Veterans' Appeals (Board) on appeal from December 2002 and August 2006 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In regards to entitlement to service connection for a back disability with lower left extremity symptoms, the Veteran presented testimony at a Board hearing in July 2005. A transcript of the hearing is associated with the Veteran's claims folder. The Board subsequently issued a decision denying the appeal in March 2007. In December 2008, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision.

The Board remanded both issues in July 2009 for further development.  As is discussed in the remand portion of this decision, there was not full compliance with directives regarding the veteran's back disability (and consequently, that issue is being remanded).  However, one of the Remand directives applied to both claims.  The Board directed the RO to schedule the veteran for an RO hearing.  However, the veteran withdrew his request for a hearing by way of an August 2009 correspondence.  The Board finds that the RO complied with this remand directive.  

The Veteran had been represented by The American Legion.  He had a different attorney represent him in his appeal to the Court; however, a May 2011 VA Form 21-22a reflects that The American Legion is the veteran's representation once again.  

In the veteran's July 2011 Brief, he lists the two issues enumerated above, as well as a third issue: entitlement to an increased rating for other scar.  The Board notes that the veteran is only service connected for one scar (the left buttock).  This matter is referred to the RO for clarification from the representative as to whether a new claim for a different scar is being raised.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a back disability with lower left extremity symptoms is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran's scar, post surgical, removal of cyst from buttock is not manifested by limitation of motion or function of any joint; it is not deep or involve an area or areas exceeding 6 square inches (39 square centimeters); it does not cover an area exceeding 144 square inches (929 sq. cm.); it is not an unstable scar (one where there is frequent loss of covering of skin over the scar); and it is not painful on examination.    


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability evaluation for the veteran's service-connected scar, post surgical, removal of cyst from buttock have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 7801-7805 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated March 2005.  

At this point the Board acknowledges the decision of the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) which noted that for an increased-compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court further indicated, among other things, that if the Diagnostic Code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement to the claimant.  

However, the Board believes that the nature of the present appeal is somewhat different from the situation addressed in Vasquez-Flores.  The present appeal involves the issue of a higher initial rating, not a claim for an increased rating.  A review of the record shows that the RO, in connection with the veteran's original service connection claim provided the veteran with adequate VCAA notice in a March 2005 letter prior to the August 2006 adjudication of the claim which granted service connection.  In Dingess v. Nicholson, 19 Vet.App. 473, 490-491 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A.  5103(a) (West 2002), notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Also see Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112, 116-117 (2007).  In line with the reasoning set forth in these judicial decisions, it appears that the notice requirements addressed by the Court in Vasquez-Flores, supra, do not apply to initial rating claims such as the one now on appeal to the Board. 

The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the August 2002 notification did not advise the appellant of the laws regarding degrees of disability or effective dates for any grant of service connection, the Board notes that the RO sent the veteran a July 2007 correspondence that fully complied with Dingess.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the veteran a physical examination in July 2006, obtained a medical opinion as to the etiology and severity of the disability, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the veteran's claims file; and the appellant has not contended otherwise.  

Increased Ratings

The present appeal involves the veteran's claim that the severity of his service-connected scar, post surgical, removal of cyst from buttock warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service-connected scar, post surgical, removal of cyst from buttock has been rated by the RO under the provisions of Diagnostic Code 7805.  Under this regulatory provision, scars are to be rated on limitation of function of the affected part.  38 C.F.R. § 4.118.

Additionally, diagnostic Code 7801 pertains to all scars (other than on the head, face, or neck) which are deep or cause limited motion.  Pursuant to Diagnostic Code 7801, such a scar or scars warrants a 10 percent disability evaluation when it involves an area or areas exceeding 6 square inches (39 square centimeters).  A 20 percent disability evaluation is warranted for when it involves an area or areas exceeding 12 square inches (77 square centimeters).  A 30 percent disability evaluation is warranted when it involves an area or areas exceeding 72 square inches (465 square centimeters).  A 40 percent evaluation is warranted when it involves an area or areas exceeding 144 square inches (929 square centimeters).  

A 10 percent rating is warranted when the veteran has a scar (not on the head, face, or neck) that is superficial and does not cause limitation of motion if the scar has an area exceeding 144 square inches (929 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7802.

The existence of a superficial, unstable scar (one where there is frequent loss of covering of skin over the scar) warrants a 10 percent rating, which is the maximum.  38 C.F.R. § 4.118, Diagnostic Code 7803.
 
The existence of a superficial scar (not associated with underlying soft tissue damage) that is painful on examination warrants a 10 percent rating, which is the maximum.  38 C.F.R. § 4.118, Diagnostic Code 7804.

The veteran underwent a VA examination in July 2006.  The examiner reviewed the claims file in conjunction with the examination.  He noted that the veteran had a cyst removed from his left buttock in 1952; but that he no longer has any symptoms of the cyst.  A review of the medical history reflected that there was no associated bone, nerve, vascular, or tendon injuries; and that there were no flare-ups of muscle injury residuals.  There was no pain, uncertainty of movement, increased fatigability, weakness, or decreased coordination.  

Upon physical examination, the scar was 5 cm. in length and 5 mm. in width.  There was no tenderness to palpation; no adherence to the underlying tissue; no limitation of motion or loss of function; no underlying soft tissue damage; and no ulceration or breakdown over the scar.  There was no loss of deep fascia or muscle substance (including atrophy).  There was no intra musculature scarring.  Muscle function was normal in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  There were no residuals of nerve damage, residuals of tendon damage, or residuals of bone damage.  There was no limitation of motion of any joint; and no muscle had been injured, destroyed, or traversed.  

The examiner noted that the veteran reported that the scar is the least of his complaints; and that he is more concerned about being service connected for his back disability.  Regarding the skin examination, the veteran stated that he had no skin complaints.  

Subsequent to the July 2006 VA examination, there have been no medical records reflecting additional treatment for the scar.  The veteran has submitted no evidence indicating that the severity of the scar has worsened since the July 2006 VA examination.  

In order to warrant a compensable rating for a scar not on the veteran's face or neck, the scar must be deep or cause limited motion and involve an area or areas exceeding 6 square inches (Diagnostic Code 7801); it must exceed an area of 144 square inches (Diagnostic Code 7802); it must be superficial and unstable (one where there is frequent loss of covering of skin over the scar) (Diagnostic Code 7803); it must be painful on examination (Diagnostic Code 7804); or it must cause limitation of motion of the affected part (Diagnostic Code 7805).  

In this case, the veteran's scar measures 5 cm. by 5. mm.  Consequently, it is not large enough to warrant a compensable rating under Diagnostic Codes 7801-7802.  It was not painful to the touch; and there was no frequent loss of covering of the skin over the scar.  Consequently, a compensable rating is not warranted under Diagnostic Codes 7803-7804.  Finally, the veteran's scar does not cause limitation of motion or function.  Consequently, a compensable rating is not warranted under Diagnostic Code 7805.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a compensable disability rating for a scar, post surgical, removal of cyst from buttock, must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's lack of symptoms (aside from the mere existence of the scar) squarely match the type and degree of the examples set forth under the criteria for the current 0 percent schedular rating.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

Finally, in making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.



ORDER

Entitlement to a compensable rating for a scar, post surgical, removal of cyst from buttock is not warranted.  To this extent, the appeal is denied.  


REMAND

As noted in the introduction, this appeal has been advanced on the Board's docket, and further delay in appellate review is regrettable.  However, in a July 2011 Written Brief Presentation, the Veteran's representative asserts that the provisions of 38 U.S.C.A. § 1154(b) may be applicable and that the Veteran's service personnel file is not of record.  

Additionally, pursuant to the Board's July 2009 remand, the Board directed the RO to schedule the veteran for a VA examination so that the examiner could (a) render an opinion as to whether the veteran's back disability was manifested during the Veteran's service or is causally linked to any incident of service, to include documented injuries, (b) provide a rationale for any opinion expressed that includes a discussion of the in-service findings and any post service injuries, (c) thoroughly discuss any differences between the examiner's opinion and any contrary opinions in the claims file, and (d) set out his or her professional qualifications with regard to all opinion(s) expressed.

The veteran underwent a VA examination in December 2009 and the examiner found that the veteran's back pain and radiculopathy is at least as likely as not related to his fall in the military; however, there was no rationale furnished, and the RO scheduled the veteran for another VA examination.

The veteran underwent subsequent VA examination in November 2010.  The examiner found that the veteran's back disability with lower left extremity symptoms was not related to the veteran's military service.  However, the November 2010 VA examiner did not comply with the instructions of the remand.  Specifically, the examiner did not discuss the differences between his opinion and the opinion of private physician Dr. A.M.  Moreover, the November 2010 examiner failed to set out his or her professional qualifications with regard to his opinions.  The Board noted that Dr. A.M. was a member of the American Academy of Physical Medicaine and Rehabilitation.  In the Court's December 2008 decision, the question of the qualifications of the VA examiner was addressed in the context of allowing the Board to weigh the opinion against the private opinion of Dr. A.M.    

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should take appropriate action to locate and associate the Veteran's service personnel records with the claims file. 

2.  The claims file should then be returned to the VA examiner who conducted the December 2009 examination for review and an addendum  

     a) to include discussion of the reasons for disagreeing with the private opinion of Dr. A.M. and 

     b) to include a summary of the VA examiner's professional qualifications to render an opinion regarding the Veteran's back.  

     If the December 2009 VA examiner is no longer available, then the Veteran should be scheduled for a VA examination by an appropriate medical doctor for the purpose of determining the nature, etiology, and severity of the Veteran's back disability with lower left extremity symptoms.  The claims file must be made available to the examiner for review in connection with the examination.

 	a) Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service medical records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any current back disability was manifested during the Veteran's service or is causally linked to any incident of service, to include documented injuries.

 	b) The examiner is also requested to provide a rationale for any opinion expressed that includes a discussion of the in-service findings and any post service injuries (to include the February 1977 injury).

 	c) Any differences between the examiner's opinion(s) and any contrary opinion(s) in the claims file should be thoroughly discussed.

 	d) The examiner should set out his or her professional qualifications with regard to all opinion(s) expressed.

3.  In the interest of avoiding further remand, the RO should review the December 2009 VA examiner's addendum, or the report of any new examination if conducted, and ensure that the addendum or opinion is fully responsive to the above directives.  

4.  After completing any additional development deemed necessary, the RO should readjudicate the Veteran's claim with consideration of all evidence in the claims file.  The RO should issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


